Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 29, 2017                                                                                   Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  154796 & (76)                                                                                          David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
                                                                                                    Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 154796
                                                                   COA: 325275
                                                                   Berrien CC: 2014-001522-FC
  JAKEEME ORLANDO GRIFFIN,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion to amend the application for leave to appeal is
  GRANTED. The application for leave to appeal the October 6, 2016 judgment of the
  Court of Appeals is considered, and it is DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.

        CLEMENT, J., did not participate.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 29, 2017
         s1120
                                                                              Clerk